DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 6, 2021 to the non-final Office action of April 5, 2021 is acknowledged.  The Office action on the currently pending claims 1, 3-15, and 17-20 follows.

Rejoinder

Claims 1, 3, 5-6, 10-15, 17-18, and 20 are allowable. The restriction requirement among species and between sub-species, as set forth in the Office action mailed on January 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 28, 2021 is withdrawn.  Claims 4, 7-9, and 19, directed to species and/or sub-specie non-elected are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitation: “the upper rim and the first outer contact area are disposed in a common plane that is parallel to the top face”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 3-15) allowable over the prior art references of record, taken either alone or in combination.
In the English Translation of the International Preliminary Report on Patentability filed in the EPO on June 1, 2021, the report merely states that “The subjects of dependent claims 2 to 18 are also not novel…or do not involve an inventive step, because they are known from documents 
 Regarding independent claims 17 and 20, the allowability resides in the overall structure and functionality of the device for the reasons provided in the non-final Office action of April 5, 2021. In the amendments filed on July 6, 2021, Applicant amended claims 17 and 20 such that they each recite the subject matter of previously pending independent claim 16 (now cancelled) in order to put the claims in condition for allowance, as noted in the previous Office action.
Applicant further amended claims 6, 10-15, and 17 in order to address the claim objections made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
A corrected figure was also submitted to the Office on July 6, 2021 in order to address the drawing objection made in the previous Office action.  The amended figure has been fully considered and accepted.  The drawing objection is hereby withdrawn.
The additional cited prior art reference(s) teaches a temperature-dependent switch that is mounted to a metal cap.  However, the reference still fails to teach an upper rim of a cap and a 
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835